Title: To George Washington from John Hancock, 17 March 1777
From: Hancock, John
To: Washington, George



Sir,
Philada March 17th 1777.

I have the Honour to transmit you sundry Resolves of Congress of a very important Nature, to which I beg Leave to solicit your Attention.
The Congress having had your Letters of the 1st and 6th Inst. under Consideration, have come to the enclosed Resolve on the Subject, by which you will percieve they decline making any Alteration in the Resolve of the 6th January, and that it was not their Intention that Colo. Campbell should experience any other Hardship than such Confinement as is necessary to his Security for the End they had in View when they passed that Resolve.
The obvious Distinction made by Genl Howe in his Treatment of Genl Lee who is notoriously committed to the Custody of the Provost and denied his Parole, while our other Officers are admitted to it, was the Ground on which Congress proceeded when they passed that Resolve, the Intention of which was to shew, that in Proportion as Severities against him were increased, the same Treatment should be exercised on Six Field Officers.
The Principle of Retaliation was early adopted by the States of America, and if adhered to, will be the most likely Way to prevent our Enemies from making Distinctions, which have no other Foundation but the Gratification of their Revenge, Genl Lee having an undoubted Right to every Indulgence that our other Officers Prisoners among them, may recieve.
I have wrote to the Governor and Council of Virginia, and likewise to Colo. Stephen, on the Subject of the enclosed Resolves.
The Congress have endeavoured to put a Stop to Foreigners coming over to America to enter the Service, not only by directing the Committee of Secret Correspondence to write to the Agents abroad to discourage them from such Views, but by declaring that they shall not be employed, unless they are well acquainted with our Language.
Your several Favours of the 20th 23d and 28th Feby and 1st and 6th

of March have been duly recieved and laid before Congress. I am also this Minute honoured with your Favour of the 14th which shall be laid before Congress as soon as possible. I have the Honour to be with Sentiments of the greatest Esteem, Sir, Your most obed. & very hble Servt

John Hancock Presidt

